Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-1467

IN RE: MITCHELL A. GREENBERG,
                      Respondent.
Bar Registration No. 436526                              BDN: 354-14

BEFORE:       Beckwith, Associate Judge, and King and Reid, Senior Judges.

                                       ORDER
                                 (FILED - May 7, 2015)

       On consideration of the certified order of the Court of Appeals of Maryland
suspending respondent from the practice of law in that jurisdiction for a period of 30
days, see Attorney Grievance Com’n of Maryland v. Greenberg, 101 A.3d 1061 (Md.
2014), this court’s January 20, 2015, order directing respondent to show cause why
the reciprocal discipline of a 30-day suspension should not be imposed, and the
statement of Bar Counsel regarding reciprocal discipline, and it appearing that
respondent filed his affidavit as required by D.C. Bar R. XI, §14 (g) on February 2,
2015, it is

       ORDERED that Mitchell A. Greenberg is hereby suspended for a period of 30
days, nunc pro tunc to February 2, 2015. See In re Sibley, 990 A.2d 483 (D.C. 2010),
and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not participate).

                                           PER CURIAM